Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/ Restrictions
Applicant's election of group I: claims 26-43, in the "Response to Election/ Restriction Filed" filed on 10/18/2021, withdrawals of non-elected claims 44-45 are acknowledged. This office action considers claims 26-43, in “Claims - 10/18/2021”, pending for prosecution, of which claims 44-45 are withdrawn.
Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(1) that forms the basis for the rejection set forth in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.


Claims 26-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawashima et al. (US 20150194475 A1 – hereinafter Kawashima).
Regarding Claim 26, Kawashima teaches a back-gated thin-film transistor (TFT) (see the entire document; Fig. 1; specifically, [0053]-[0065], and as cited below), comprising:

    PNG
    media_image1.png
    242
    424
    media_image1.png
    Greyscale

Kawashima – Fig. 1

a gate electrode (2; Fig. 1; [0053]); 
a gate dielectric (3) on the gate electrode (2); 
a first layer ({6s, 6d}) including a source region (6s), a drain region (6d), and a region (4) above and in direct contact with the gate dielectric (3) and physically connecting the source (6s) and drain regions (6d – Note: 4 is above 3 and connects to 6s and 6d as shown in Fig. 1), the region (4) comprising semiconductor material (“an oxide semiconductor layer 4” – [0053]); 
a second layer (7b) comprising an insulator material (“second protection layer 7b is for example composed of an aluminum oxide film” – [0064]) on the region (4); and 
a charge trap layer (7c) on the second layer (7b).  
Regarding Claim 27, Kawashima teaches the back-gated TFT of claim 26, wherein the region (4) comprises one or more of indium, gallium, zinc, tin, arsenic, copper, oxygen, amorphous silicon (a-Si), polysilicon, poly-germanium, low-temperature polycrystalline silicon (LTPS5), and amorphous germanium (a-Ge) (“The oxide semiconductor layer 4 is for example made of oxide semiconductor including at least indium (In), gallium (Ga), and zinc (Zn). As such oxide semiconductor, amorphous indium gallium zinc oxide (IGZO, InGaZnO) is used for example” – [0059]).  
Regarding Claim 28, Kawashima teaches the back-gated TFT of claim 27, wherein the region (4) comprises-2- Serial No.: 16/640,469Examiner: Rahman, Mohammad A.Attorney Docket No. P120567PCT-USArt Unit 2898one or more of indium zinc oxide (IGZO), indium zinc oxide a(IZO), a-Si, LTPS, and a-Ge (“The oxide semiconductor layer 4 is for example made of oxide semiconductor including at least one of indium (In), gallium (Ga), and zinc (Zn). As such oxide semiconductor, amorphous indium gallium zinc oxide (IGZO, InGaZnO) is used for example” – [0059]).  
Regarding Claim 29, Kawashima teaches the back-gated TFT of claim 26, wherein the insulator material (7b) comprises one or more of aluminum, gallium, silicon, titanium, hafnium, aluminum, tantalum, sialon, zirconium, oxygen, and nitrogen (“second protection layer 7b is for example composed of an aluminum oxide film” – [0064]).
Regarding Claim 30, Kawashima teaches the back-gated TFT of claim 29, wherein the insulator material (7b) comprises one or more of aluminum oxide, silicon nitride, titanium dioxide, hafnium dioxide, silicon oxynitride, and aluminum nitride ((“second protection layer 7b is for example composed of an aluminum oxide film” – [0064]).
Regarding Claim 31, Kawashima teaches the back-gated TFT of claim 26, wherein the charge trap layer (7c) comprises one or more of silicon, tantalum, titanium, silicon, hafnium, hafnium, aluminum, silicon, gallium, oxygen, or nitrogen (“the third protection layer 7c has the single-layer structure, the multi-layer structure, or the like consisting of a silicon nitride film, a silicon oxide film, and/or a silicon oxynitride film” – [0064]).
Regarding Claim 32, Kawashima teaches the back-gated TFT of claim 31, wherein the charge trap layer (7c) comprises one or more of silicon nitride, silicon aluminum nitride, and silicon:silicon dioxide (“the third protection layer 7c has the single-layer structure, the multi-layer structure, or the like consisting of a silicon nitride film, a silicon oxide film, and/or a silicon oxynitride film” – [0064]).
Regarding Claim 33, Kawashima teaches the back-gated TFT of claim 26, further comprising source (left 8b) and drain (right 8b) electrodes electrically connected to the source and drain regions (that is, left 8b connects to 6s and right 8b connects to 6d as shown in Fig. 1), wherein the second layer (7b) physically connects and electrically separates the source and drain electrodes (7b physically connects to left 8b and right 8b, and separates left 8b and right 8b since 7b is an insulating layer as shown in Fig. 1, see also [0064]).  
Regarding Claim 34, Kawashima teaches the back-gated TFT of claim 33, wherein the charge trap layer (7c) physically connects and electrically separates the source and drain electrodes (7c physically connects left 8b and right 8b, and separates left 8b and right 8b since 7c is an insulating layer as shown in Fig. 1, see also [0064]).
Regarding Claim 35, Kawashima teaches the back-gated TFT of claim 26, wherein the gate dielectric (3) comprises a high-K dielectric (“The gate insulating film 3 has the single-layer structure, the multi-layer structure, or the like consisting of silicon oxide (SiO.sub.y), silicon nitride (SiN.sub.x), silicon oxynitride film (SiO.sub.yN.sub.x), aluminum oxide (AlO.sub.z), tantalum oxide (TaO.sub.w), and/or hafnium oxide (HfO.sub.x)” – [0057]. Note: Hafnium dioxide is a high-k material as described in page 6 of the applicant’s submitted specification).
Regarding Claim 36, Kawashima teaches the back-gated TFT of claim 35, wherein the high-K dielectric comprises hafnium dioxide (HfO2) (The gate insulating film 3 has the single-layer structure, the multi-layer structure, or the like consisting of silicon oxide (SiO.sub.y), silicon nitride (SiN.sub.x), silicon oxynitride film (SiO.sub.yN.sub.x), aluminum oxide (AlO.sub.z), tantalum oxide (TaO.sub.w), and/or hafnium oxide (HfO.sub.x)” – [0057]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Kawashima in view of Matsunaga et al. (US 20100117999 A1 – hereinafter Matsunaga).
Regarding Claim 37, Kawashima teaches claim 36 from which claim 37 depends.
But, Kawashima does not expressly disclose wherein the gate dielectric has a thickness between 2 and 10 nanometers (nm).
Matsunaga forming a gate dielectric of a TFT has a thickness between 2 and 10 nanometers (nm) (Matsunaga “The thickness of the gate insulating film is preferably from 10 nm to 10 .mu.m” – [0060].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate forming a gate dielectric of a TFT has a thickness of 10 nanometers (nm) (that is overlapping range) as taught by Matsunaga into Kawashima.
The ordinary artisan would have been motivated to integrate Matsunaga structure into Kawashima structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a TFT whose dielectric thickness 10 nanometer so that the a leakage current is reduced – see Matsunaga [0060] – “gate insulating film should have a substantial thickness in order to reduce a leak current and increase voltage resistance”.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Kawashima in view of Yamazaki (US 20140264324 A1 – hereinafter Yamazaki).
	Regarding Claim 38, Kawashima teaches claim 26 from which claim 38 depends. Kawashima also teaches the back-gated TFT (see Kawashima Fig. 1) comprising a gate, source/drain.
	But, Kawashima does not expressly disclose a memory cell comprising the gate electrode being electrically connected to a wordline and the source region being electrically connected to a bitline; and a capacitor including a first terminal electrically 
	However, in a related art Yamazaki teaches a memory cell (Yamazaki memory cell of Fig. 10B) comprising the gate electrode being electrically connected to a wordline (Yamazaki “a word line WL is electrically connected to the gate electrode layer of the transistor 262” – [0253] – see Fig. 10B) and the source region being electrically connected to a bitline (“a bit line BL is electrically connected to one of the source electrode layer and the drain electrode layer of the transistor 262” – [0253]); and a capacitor (254) including a first terminal electrically connected to the drain region (“the drain electrode layer of the transistor 262 is electrically connected to a first terminal of a capacitor 254” – [0253]), a second terminal (terminal on the other side of the first terminal), and a dielectric medium electrically separating the first and second terminals (that is, dielectric medium is be between the first terminal and the other terminal of capacitor 254. Note: A capacitor is formed of two terminals with dielectric being between the two terminals).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the memory cell comprising the gate electrode being electrically connected to a wordline and the source region being electrically connected to a bitline; and a capacitor including a first terminal electrically connected to the drain region, a second terminal, and a dielectric medium electrically separating the first and second terminals as taught by Yamazaki into Kawashima. 
Yamazaki structure into Kawashima structure in the manner set forth above for, at least, this integration will enable one skilled in the art to design a simple memory cell using a TFT as is widely known in the art.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Kawashima in view of Yamazaki and in further view of Kim (US 20120068239 A1 – hereinafter Kim).
Regarding Claim 39, the combination of Kawashima and Yamazaki teaches claim 38 from which claim 39 depends. 
	But, Kawashima does not expressly disclose an embedded memory comprising a plurality of wordlines extending in a first direction and including a first wordline and a second wordline, a plurality of bitlines extending in a second direction and including a first bitline and a second bitline, a first memory cell at a first crossing region of the first wordline and the first bitline, and a second memory cell at a second crossing region of the second wordline and the second bitline, each of the first and second memory cells having a structure of the embedded memory cell of claim 38.
	However, in a related art, Kim teaches an embedded memory (Kim memory in Fig. 3) comprising a plurality of wordlines extending in a first direction and including a first wordline and a second wordline (Kim Fig. 3 shows wordlines WL0, WL1, WL2 extending in the X-direction), a plurality of bitlines extending in a second direction and including a first bitline and a second bitline (Kim Fig. 3 shows bitlines BL0, BL1, BL2 extending in the Y-direction), a first memory cell at a first crossing region of the first Kim Fig. 3 shows a first memory cell mc at the crossing of WL0 and BL0), and a second memory cell at a second crossing region of the second wordline and the second bitline (Kim Fig. 3 shows a second memory cell mc at the crossing of WL1 and BL1), each of the first and second memory cells having a structure of the embedded memory cell of claim 38 (that is, each mc in Fig. 3 has the same structure of the transistor Tr as Yamazaki’s cell of Fig. 10B).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the memory comprising a plurality of wordlines extending in a first direction and including a first wordline and a second wordline, a plurality of bitlines extending in a second direction and including a first bitline and a second bitline, a first memory cell at a first crossing region of the first wordline and the first bitline, and a second memory cell at a second crossing region of the second wordline and the second bitline, each of the first and second memory cells having a structure of the embedded memory cell of claim 38 as taught by Kim into the combination of Kawashima and Yamazaki.
The ordinary artisan would have been motivated to integrate Kim into Kawashima and Yamazaki structure in the manner set forth above for, at least, this integration will enable one skilled in the art to design an array of memory cells using TFTs as is widely known in the art for data write/read.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Kawashima.
Regarding Claim 40, Kawashima teaches claim 26 with the embodiment of Fig1 as shown in the rejection of claim 26.

However, in the embodiment of Fig. 25, Kawashima teaches the backend TFT being electrically connected to a frontend circuit (Kawashima Fig. 25 shows the TFT 10 is connected to an EL element 57 – also see [0154].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the embodiment of Fig. 25 of Kawashima.
The ordinary artisan would have been motivated to use the embodiment of Fig. 25 of Kawashima in the manner set forth above for, at least, this integration will enable one skilled in the art to design and LED such that the TFT of embodiment can be used to control the EL element to fabricate a useful device as is widely known in the art.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Kawashima in view of Yamazaki and in further view of Bertin et al. (US 20180025779 A1 – hereinafter Bertin).
	Regarding Claim 41, Kawashima teaches claim 40 from which claim 41 depends. Kawashima also teaches the back-gated TFT (see Kawashima Fig. 1) comprising a gate, source/drain.
	But, Kawashima does not expressly disclose the gate electrode being electrically connected to a wordline and the source region being electrically connected to a bitline; and a capacitor including a first terminal electrically connected to the drain region, a second terminal, and a dielectric medium electrically separating the first and 
	In a related art, Yamazaki teaches a memory cell (Yamazaki memory cell of Fig. 10B) comprising the gate electrode being electrically connected to a wordline (Yamazaki “a word line WL is electrically connected to the gate electrode layer of the transistor 262” – [0253] – see Fig. 10B) and the source region being electrically connected to a bitline (“a bit line BL is electrically connected to one of the source electrode layer and the drain electrode layer of the transistor 262” – [0253]); and a capacitor (254) including a first terminal electrically connected to the drain region (“the drain electrode layer of the transistor 262 is electrically connected to a first terminal of a capacitor 254” – [0253]), a second terminal (terminal on the other side of the first terminal), and a dielectric medium electrically separating the first and second terminals (that is, dielectric medium will be between the first terminal and the other terminal of capacitor 254).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the memory cell comprising the gate electrode being electrically connected to a wordline and the source region being electrically connected to a bitline; and a capacitor including a first terminal electrically connected to the drain region, a second terminal, and a dielectric medium electrically separating the first and second terminals as taught by Yamazaki into Kawashima. 
The ordinary artisan would have been motivated to integrate Yamazaki structure into Kawashima structure in the manner set forth above for, at least, this integration will 
	But, the combination of Kawashima and Yamazaki does not expressly disclose wherein the frontend circuit comprises a wordline driver electrically connected to the wordline and a sense amplifier electrically connected to the bitline.
	However, it is well known in the art to have a circuit comprising a wordline driver electrically connected to the wordline and a sense amplifier electrically connected to the bitline as is also taught by Bertin (Bertin Fig. 26A shows a wordline driver circuit 2630 connected to a wordline WL0 and a Sense amplifier 2640 connected to a bitline BL0 – also see [0266]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the wordline driver electrically connected to the wordline and a sense amplifier electrically connected to the bitline as taught by Bertin into the combination of Kawashima and Yamazaki.
The ordinary artisan would have been motivated to integrate Bertin structure into the combination of Kawashima and Yamazaki structure in the manner set forth above for, at least, this integration will enable one skilled in the art to design a simple memory cell using a TFT with wordline driver used to select a memory cell and use the sense amplifier to read/write data into the cell as is well known in the art.

Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima in view of Yamazaki and Bertin and in further view of Kim.
Regarding Claim 42, the combination of Kawashima, Yamazaki and Bertin teaches claim 41 from which claim 41 depends.
But, the combination of Kawashima, Yamazaki and Bertin does not expressly disclose an embedded memory comprising a plurality of wordlines extending in a first direction and including a first wordline and a second wordline, a plurality of bitlines extending in a second direction and including a first bitline and a second bitline, a first memory cell at a first crossing region of the first wordline and the first bitline, and a second memory cell at a second crossing region of the second wordline and the second bitline, each of the first and second memory cells having a structure of the embedded memory cell of claim 41.
However, in a related art, Kim teaches an embedded memory (Kim memory in Fig. 3) comprising a plurality of wordlines extending in a first direction and including a first wordline and a second wordline (Kim Fig. 3 shows wordlines WL0, WL1, WL2 extending in the X-direction), a plurality of bitlines extending in a second direction and including a first bitline and a second bitline (Kim Fig. 3 shows bitlines BL0, BL1, BL2 extending in the Y-direction), a first memory cell at a first crossing region of the first wordline and the first bitline (Kim Fig. 3 shows a first memory cell mc at the crossing of WL0 and BL0), and a second memory cell at a second crossing region of the second wordline and the second bitline (Kim Fig. 3 shows a second memory cell mc at the crossing of WL1 and BL1), each of the first and second memory cells having a structure of the embedded memory cell of claim 41 (that is, each mc in Fig. 3 has the same structure of the transistor Tr as Yamazaki’s cell of Fig. 10B).
Kim into the combination of Kawashima, Yamazaki and Bertin.
The ordinary artisan would have been motivated to integrate Kim into the combination of Kawashima, Yamazaki and Bertin structure in the manner set forth above for, at least, this integration will enable one skilled in the art to design an array of memory cell using a TFT as is widely known in the art.
Regarding Claim 43, the combination of Kawashima, Yamazaki, Bertin and Kim teaches claim 42 from which claim 43 depends.
But, Kawashima does not expressly disclose wherein the frontend circuit comprises a plurality of wordline drivers electrically connected to the wordlines and a plurality of sense amplifiers electrically connected to the bitlines.
However, it is well known in the art to have a circuit comprising a wordline driver electrically connected to the wordline and a sense amplifier electrically connected to the bitline as is also taught by Bertin (Bertin Fig. 26A shows a wordline driver circuit 2630 connected to a wordline WL0 and a Sense amplifier 2640 connected to a bitline BL0 – also see [0266]).
Bertin into the combination of Kawashima, Yamazaki and Kim.
The ordinary artisan would have been motivated to integrate Bertin structure into the combination of Kawashima and Yamazaki Kawashima, Yamazaki and Kim structure in the manner set forth above for, at least, this integration will enable one skilled in the art to design a simple memory cell using a TFT with wordline driver used to select a memory cell and use the sense amplifier to read/write data into the cell as is well known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898